COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bray and Bumgardner
Argued at Chesapeake, Virginia


CATHERINE A. DIMAURO
                                            MEMORANDUM OPINION * BY
v.      Record No. 1533-99-1            JUDGE RUDOLPH BUMGARDNER, III
                                                 APRIL 11, 2000
VIRGINIA BEACH DEPARTMENT
 OF SOCIAL SERVICES


          FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                       Alan E. Rosenblatt, Judge

             Peter J. Jankell for appellant.

             Nianza E. Wallace II, Assistant City Attorney
             (Leslie L. Lilley, City Attorney, on brief),
             for appellee.


        In February 1999, the juvenile and domestic relations

district court terminated Catherine A. DiMauro's residual

parental rights to two of her children, eight-year-old Ronald

and twelve-year-old Amelia.     After a trial de novo, the circuit

court terminated the mother's residual parental rights on

August 3, 1999.     The mother argues the trial court erred because

(1) she had remedied the conditions that led to the children's

foster care placement, and (2) she had made substantial progress

toward, or satisfied all the conditions in, the foster care

plan.     For the following reasons, we affirm.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     DSS began providing services to the DiMauro family in April

1997 based upon allegations that the husband was abusing the

parties' fifteen-year-old son, Roberto.    On June 16, 1997, the

juvenile and domestic relations district court granted DSS an

emergency removal order for Ronald and Amelia after the mother

spent the night on the street with Ronald.   The mother lacked

the necessary resources to provide the children with shelter,

food or protection.

     On September 15, 1997, DSS filed a foster care plan with

the goal of returning the children to the parents.   This plan

required the mother to cooperate with DSS, attend individual and

family therapy to address family violence issues, undergo a

psychological evaluation, complete treatment and medications as

prescribed, participate in weekly supervised visitation, obtain

a verifiable means of financial support, and provide the

children a safe home free of violence.

     On November 4, 1997, Dr. Ellen Kveton evaluated the

mother's parenting capacity and ability to protect her children.

She recommended individual therapy, a psychiatric consultation

to determine whether medication was required for depression,

parenting classes, and a psychological evaluation.   Joanne

Glass, a licensed clinical social worker, evaluated the mother's

level of denial of her nineteen year history of domestic

violence and its impact on the children.   By letter dated

December 2, 1997, Glass recommended the mother participate in

                              - 2 -
long term individual therapy, a battered women's support group,

family therapy with the children, parenting classes, and

treatment with anti-depressant medication.    The mother was

obligated to comply with these recommendations as part of DSS's

foster care plan.

        Starting in September 1997, the mother repeatedly violated

visitation rules by trying to find the location of the

children's school and its telephone number from Amelia.    The

mother also violated visitation by urging Amelia to tell the

court that she wanted to live with her mother and to deny any

child abuse she had experienced.    In December 1997, DSS ceased

supervising the visits and arranged for visitation to coincide

with the mother's family counseling with the children.

        In therapy with Dr. Jane Hollingsworth, Amelia revealed

that her two older brothers sexually abused her. 1   The mother

denied such abuse occurred and then denied calling her daughter

a liar.     In March 1998, Dr. Hollingsworth recommended that the

children have no contact with the mother until she took the

necessary steps to ensure their emotional and physical safety.

Dr. Hollingsworth terminated the mother's visitation in April

1998.


        1
       On August 25, 1998, Joseph DiMauro was convicted of four
counts of forcible sodomy, three counts of aggravated sexual
battery, and one count of object sexual penetration all
involving Amelia and sentenced to 65 years with all but twenty
suspended.


                                 - 3 -
        In addition to the mother's noncompliance with required

visitation, she violated other terms of DSS's foster care plan.

The mother did not attend a support group for battered women,

follow through with recommended individual counseling and

prescribed medication, secure a reliable source of income, and

obtain safe housing for the children.    As a result, DSS filed a

new foster care plan with the goal of terminating the mother's

residual parental rights on June 8, 1998.    The plan noted that

the mother "has shown no motivation to resolve her financial

hardships other than asking for assistance."

        In September 1998, the mother moved to the state of

Washington.    She participated in a support group for battered

women and attended a group for parents of sexually abused

children.    She lives in transitional housing and receives

financial assistance.    In November 1998, the mother completed a

parenting class, and in May 1999 she became a certified

caregiver to the elderly.    She participated in five individual

counseling sessions and divorced her abusive husband on April 7,

1999.    The mother obtained part-time employment at McDonald's

and in June 1999 applied for government housing, but is eligible

only if she regains custody of her children.

        At the July 23, 1999 hearing, the trial court noted that

the mother allowed the children "to live in an extremely

dangerous environment," failed to provide them with a safe home,

continually sided with the perpetrators who abused them, and

                                 - 4 -
repeatedly ignored DSS's recommendations.   By order entered

August 3, 1999, the court found by clear and convincing evidence

that termination of the mother's parental rights was in the

children's best interest under Code § 16.1-283(C)(2) and that

"the children have waited long enough to have a future."

     The mother argues that since September 1998 she has

substantially remedied the conditions that led to the children's

foster care placement and has made substantial progress toward

the conditions in DSS's September 1997 plan.

     Residual parental rights may be terminated if it is in the

children's best interest and the parent has not remedied

substantially the conditions that led to their foster care

placement within one year of their placement.    See Code

§ 16.1-283(C)(2).   The children's best interest is the paramount

concern.    "On review, '[a] trial court is presumed to have

thoroughly weighed all the evidence, considered the statutory

requirements, and made its determination based on the child's

best interests.'"    Logan v. Fairfax County Dep't of Human Dev.,

13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991) (citations

omitted).   Where the trial court hears the evidence ore tenus,

its decision is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to

support it.    See Lowe v. Dep't of Pub. Welfare, 231 Va. 277,

282, 343 S.E.2d 70, 73 (1986).



                                 - 5 -
     The mother took no affirmative steps until one year after

the children's placement in foster care when DSS filed its

petition for termination.   The evidence showed that despite

DSS's assistance, the mother failed to participate in individual

counseling, refused to follow through with recommendations made

by professionals working with her, and failed to secure stable

employment or safe housing for herself let alone her children.

Additionally, the mother's actions resulted in the termination

of her visitation with the children.    Credible evidence supports

the trial court's finding that the mother failed to remedy

within one year of the children's placement in foster care the

conditions that led to that placement.

     The mother has not established that she made substantial

progress in remedying the conditions since moving to Washington

in September 1998.    While her actions are commendable, they came

too late.   Dr. Kveton testified that the mother required a

minimum of one year of individual therapy to address the

"psychological factors, emotional concerns, and personality

factors" that prevented her from being able to protect her

children from abuse.   Joanne Glass and Dr. Hollingsworth both

estimated that the mother needed a minimum of two years of

individual therapy.    Dr. Hollingsworth also indicated that the

children needed at least a year of family therapy with the

mother before reunification.   Moreover, the mother worked for

McDonald's for only three months and had no stable home unless

                                - 6 -
the children were returned to her.    "It is clearly not in the

best interests of a child to spend a lengthy period of time

waiting to find out when, or even if, a parent will be capable

of resuming his responsibilities."    Kaywood v. Halifax County

Dep't of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).

     We conclude there is clear and convincing evidence to

support the trial court's finding that the mother was unable or

unwilling to remedy the conditions that led to the children's

foster care placement within one year from their placement

pursuant to Code § 16.1-283(C)(2).    Nor has she shown good cause

for her failure or inability to do so.

     Accordingly, we affirm the trial court's decision.

                                                          Affirmed.




                              - 7 -